internal_revenue_service number release date index number ------------------------ ------------- ----------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-138072-08 date date legend taxpayer statex exchange year1 year2 dear --------------- -------------------------------------- ------------ ------------------------------------ ------- ------- this ruling responds to a letter dated date submitted by your authorized representative requesting rulings under sec_301 and sec_305 of the internal_revenue_code the code additional information was received subsequently the rulings contained in this letter are based upon facts and representations that were submitted on behalf of taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-138072-08 summary of facts taxpayer is an accrual basis statex corporation that files its federal_income_tax returns as a real_estate_investment_trust reit on a calendar_year basis taxpayer represents that it qualifies as a reit under the code that it intends to maintain such qualification as a reit and that it regularly distributes its earnings_and_profits as required under sec_857 taxpayer has one class of common_stock outstanding the common_stock which is publicly traded and listed on the exchange subject_to the approval of taxpayer's board_of directors taxpayer intends to make one of its quarterly year1 and year2 dividend payments each the special dividend in the form of cash or common_stock of equivalent value at the election of each stockholder the total amount of cash payable in the special dividend will be limited to an amount of not less than percent of the special dividend taxpayer however will reserve the right to pay the special dividend in all cash at taxpayer’s sole discretion taxpayer expects to declare the special dividend using the following election mechanism each stockholder may elect to receive its dividend in the form of a cash the cash_option or b common_stock the stock_option by the election deadline if a stockholder fails to make a valid election by the election deadline that stockholder will be deemed to have made an election to be determined by taxpayer at taxpayer’s sole discretion to the extent necessary taxpayer will issue cash in lieu of fractional shares of common_stock any shares of common_stock paid in the special dividend will be subject_to the same limitations on share ownership as apply to other shares of common_stock currently outstanding that are imposed by taxpayer’s charter such limitations the excess share clause taxpayer does not anticipate that any stockholder’s receipt of the special dividend will be affected by the excess share clause the calculation of the number of shares to be received by any shareholder will be determined as close as practicable to the payment_date based upon a formula utilizing market prices that is designed to equate in value the number of shares to be received with the amount of money that could be received instead while each stockholder will have the option to elect to receive cash in lieu of stock for all of the stockholder’s entire entitlement under the special dividend the amount of cash to be distributed in the aggregate will be no less than percent of the special dividend such amount the cash limit any cash paid in lieu of fractional plr-138072-08 shares of common_stock will not count towards the cash limit in no event will the total amount of cash available be less than percent of the special dividend taxpayer intends to reserve the right to pay the entire special dividend in all cash if the total number of shares of common_stock with respect to which an election to receive the dividend in cash is made cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then all holders of cash election shares will receive the special dividend on all cash election shares in cash if the number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the cash limit then stockholders electing to receive the special dividend in cash will receive the special dividend on their cash election shares as follows a cash on each stockholder’s cash election shares equal to the proportion that such stockholder’s cash election shares bear to the total cash election shares of all stockholders multiplied by an amount equal to the cash limit plus b shares of common_stock in payment of the special dividend on each stockholder’s remaining cash election shares as a result if too many stockholders elect to receive the special dividend in cash the stockholder may instead receive a pro_rata amount of cash but in no case less than percent of their entitlement under the special dividend if taxpayer exercises its reserved right to pay the special dividend in all cash then all holders of cash election shares will receive the special dividend on all cash election shares in cash rulings based solely on the information provided and the representations made we rule as follows with respect to the special dividend any and all of the cash and stock distributed in the special dividend as described above by taxpayer shall be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 and sec_305 the amount of the distribution of the stock received by any stockholder electing to receive stock will be considered to equal the amount of the money which could have been received instead sec_1_305-1 plr-138072-08 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code furthermore no opinion is expressed with regard to whether the special dividend constitutes a preferential_dividend under sec_562 of the code procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling pursuant to the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely _t ian russell_______ t ian russell senior counsel branch office of associate chief_counsel corporate
